internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-157649-01 date date legend p q individuals trusts state date dear plr-157649-01 this letter responds to a letter dated date and subsequent correspondence requesting rulings under sec_301 of the procedure and administration regulations and under sec_1362 for an inadvertently invalid s election facts on date individuals and trusts transferred all of the stock in q an s_corporation to p a business_trust under the laws of state no entity election was made for p nor was a qsub election made for q the s election filed for p and qsst elections filed for trusts were ineffective it is represented that failure_to_file effective elections was inadvertent law section a provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity may elect its classification for federal tax purposes as provided in this section an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 provides in general that unless it elects otherwise a domestic eligible_entity with two or more members is a partnership sec_301_7701-3 provides in general that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the applicable service_center sec_301_7701-3 provides that an election made under sec_301 c i will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-157649-01 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 as in effect for taxable years beginning on or before date provided that a small_business_corporation cannot have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 provides that a qualified_subchapter_s_subsidiary qsub means any domestic_corporation which is not an ineligible_corporation if percent of the stock of such corporation is held by the s_corporation and the s_corporation elects to treat such corporation as a qsub if a valid qsub election is made the subsidiary is not treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub are treated as assets liabilities and items of income deduction and credit of the parent s_corporation sec_1361 a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center sec_1_1361-3 of the income_tax regulations provides that the election will be effective on the date specified on the election form or on the date the election is filed if no date is specified the effective date specified on the election cannot be more than two months and days prior to the date of filing and cannot be more than months after the filing_date sec_1361 provides that except as provided in regulations i a corporation which is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1_1361-4 states that the separate existence of a qsub is ignored for federal tax purposes thus a corporation which is a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and items of income deduction and credit of the s_corporation plr-157649-01 sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that in the case of a qualified_subchapter_s_trust qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that if an election under sec_1362 by any corporation is not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 b or to obtain shareholder consents or was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based on the facts submitted and representations made we conclude that p’s s election was invalid and that the circumstances which caused the election to be invalid were inadvertent thus under the provisions of sec_1362 p will be treated as an s_corporation from date and thereafter provided the requirements specified in this letter are satisfied first the beneficiaries of trusts must file qsst elections effective within days of the date of this letter and the other requirements specified in plr-157649-01 this paragraph are satisfied second we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied and p is granted an extension of time of days from the date of this letter to file a form_8832 entity classification election to elect corporate status for p and a form_8869 qualified_subchapter_s_subsidiary election for q with effective dates of date copies of this letter should be appended to the elections during the period from date until the elections are effective as specified above p will be treated as an s_corporation and q will be treated as a qsub trusts will be treated as if they were qssts described in sec_1361 and the respective beneficiaries of the trusts will be treated for purposes of sec_678 as the owners of that portion of the respective trusts that consists of p’s stock accordingly the shareholders of p must include their pro_rata share of the separately and nonseparately computed items of p under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by p to shareholders under sec_1368 if p the trusts and other shareholders of p fail to treat p as described above this ruling will be null and void except for the conclusions above no opinion is expressed or implied concerning the federal_income_tax consequences under any other provision of the internal_revenue_code in particular no opinion is expressed as to whether p is otherwise qualified to be an s_corporation q is otherwise qualified to be a qsub or trusts are otherwise qualified to be qssts pursuant to your request we are sending a copy of this letter by facsimile transmission this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter
